NUMBER 13-07-100-CR  


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

WENDEL WARREN WILLIAMS,						Appellant,

v.


THE STATE OF TEXAS,						         Appellee.


On appeal from the 174th District Court 
of Harris County, Texas


MEMORANDUM OPINION

Before Justices Rodriguez, Garza, and Vela 
Memorandum Opinion by Justice Rodriguez


	Appellant, Wendel Warren Williams, appeals from his conviction of aggravated
sexual assault.  See Tex. Pen. Code Ann. § 22.021 (Vernon Supp. 2007).  Appellant
entered a plea of nolo contendre without a plea bargain with the State and pleaded true
to his enhancement paragraphs.  Following a pre-sentence investigation, the trial court
found appellant guilty and sentenced him to sixty years in the Texas Department of
Criminal Justice, Institutions Division.  Appellant's counsel filed a brief in which he
concluded "this cause is without merit and is frivolous because the record reflects no
reversible error."  We affirm.I.  Compliance with Anders v. California
	Appellant's court-appointed counsel filed an Anders brief in which he has concluded
that there are no arguable grounds upon which an appeal can be predicated.  Anders v.
California, 386 U.S. 738, 744 (1967).  Appellant's brief meets the requirements of Anders. 
Id. at 744-45; see High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978). 
In compliance with Anders, counsel presented a professional evaluation of the record.  See
Anders, 386 U.S. at 744; Currie v. State, 516 S.W.2d 684, 684 (Tex. Crim. App. 1974); see
also High, 573 S.W.2d at 812.  Counsel has informed this Court that he has diligently
reviewed the entire appellate record and the law applicable thereto.  Counsel concludes
that, in his opinion, the appeal of the judgment of conviction in this cause is without merit
and is frivolous because the record reflects no reversible error and that there are no
grounds upon which an appeal can be predicated.
	Counsel has also certified to this Court that he served a copy of the brief on
appellant and informed him that, in counsel's view, the appeal is wholly without merit and
that appellant has the right to review the record and to file a pro se appellate brief should
he so desire.  See Anders, 386 U.S. at 744-45; see also Stafford v. State, 813 S.W.2d 503,
509 (Tex. Crim. App. 1991) (en banc); High, 573 S.W.2d at 813.  Appellant's motion for an
extension of time to file a pro se brief until April 30, 2007, was granted.  More than thirty
days have now passed, and appellant has not filed any pro se brief.  See Anders, 386
U.S. at 744-45; see also High, 573 S.W.2d at 813.
II.  Independent Review
	The United States Supreme Court advised appellate courts that upon receiving a
"frivolous appeal" brief, they must conduct "a full examination of all the proceedings to
decide whether the case is wholly frivolous."  Penson v. Ohio, 488 U.S. 75, 80 (1988); see
Ybarra v. State, 93 S.W.3d 922, 926 (Tex. App.-Corpus Christi 2003, no pet.). 
Accordingly, we have carefully reviewed the record and have found nothing that would
arguably support an appeal.  See Bledsoe v. State, 178 S.W.3d 824, 826 (Tex. Crim. App.
2005); Stafford, 813 S.W.2d at 509.  We agree with counsel that the appeal is without merit
and is frivolous.  See Bledsoe, 178 S.W.3d at 827-28 ("Due to the nature of Anders briefs,
by indicating in the opinion that it considered the issues raised in the briefs and reviewed
the record for reversible error but found none, the court of appeals met the requirements
of Texas Rule of Appellate Procedure 47.1.").
III.  Conclusion
	The judgment of the trial court is affirmed.
IV.  Withdrawal of Counsel
	This Court may grant a motion to withdraw from counsel in connection with an
Anders brief.  Gearhart v. State, 122 S.W.3d 459, 469 (Tex. App.-Corpus Christi 2003,
pet. ref'd) (citing Moore v. State, 466 S.W.2d 289, 291 n.1 (Tex. Crim. App. 1971); see
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991) (noting that Anders brief
should be filed with request for withdrawal from case)).  Counsel has not requested to
withdraw from further representation of appellant on appeal.  We hereby order counsel to
advise appellant of the disposition of this case and the availability of discretionary review. 
See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (en banc) (per curiam). 
We further order counsel to file any motion to withdraw as court-appointed counsel with
this Court within ten days of the date of this opinion.
   				NELDA V. RODRIGUEZ
 Justice

Do not publish.				
Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and 
filed this 10th day of January, 2008.